Citation Nr: 0501393	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel







INTRODUCTION

The veteran had active duty in the U.S. Marine Corps from 
January 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a November 2002 decision of the 
Department of Veterans' Affairs (VA), Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

The M&ROC determined that new and material evidence had been 
submitted to reopen a claim of service connection for 
paranoid schizophrenia, but denied entitlement to service 
connection for paranoid schizophrenia on a de novo basis.  

The claim of entitlement to service connection for paranoid 
schizophrenia on a de novo basis is addressed in the REMAND 
portion of the decision below, and is REMANDED to the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In an unappealed June 1992 rating decision, the M&ROC 
denied reopening a previously denied claim of entitlement to 
service connection for a psychiatric disorder.  

2.  Evidence submitted subsequent to the June 1992 decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence submitted since the June 1992 rating decision 
wherein the M&ROC denied entitlement to service connection 
for a psychiatric disorder, to include paranoid 
schizophrenia, is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160 (2004); 38 C.F.R. §  20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for paranoid schizophrenia 
has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening his claim of service connection for 
paranoid schizophrenia.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in April 2002, the new 
criteria apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Service connection for a mental disorder, to include 
schizophrenia and antisocial personality disorder, was 
initially denied in an unappealed August 1990 rating decision 
of the M&ROC.  

In an unappealed June 1992 rating decision, the M&ROC found 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include paranoid schizophrenia and a 
an antisocial personality disorder.  

The veteran petitioned to reopen his claim in April 2002.  
The instant appeal arises from the November 2002 M&ROC 
decision to deny a reopened claim.  

The Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the M&ROC's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated"); see also Marsh v. West, 11 
Vet. App. 468 (1998) (Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction) and Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence).  
Accordingly, the issue of whether new and material evidence 
had been submitted is addressed at this time.  

Both the August 1990 and the June 1992 rating decisions, the 
former of which denied a claim of service connection for a 
psychiatric disorder, to include schizophrenia, and the later 
decision which found that no new and material evidence had 
been submitted to reopen the same claim, became final when 
the veteran failed to initiate or complete an appeal within 
in a year of the notices of each decision.  38 U.S.C.A. § 
7105(c).  

In August 1990 the M&ROC denied the claim of service 
connection based upon the service medical records showing no 
treatment for any such disorder, and because the post service 
evidence showed no psychiatric back for many years after his 
separation from service in December 1975.  Additionally, the 
M&ROC noted that the veteran's antisocial personality 
disorder was a constitutional or developmental disorder for 
which service connection is prohibited.  

The June 1992 decision found that no new and material 
evidence had been submitted to reopen the claim denied in 
August 1990.  In doing so, the M&ROC noted that the medical 
evidence of record shows that the veteran's psychiatric 
disorders were first treated in 1982, even though a history 
of "hearing voices from 1970" had been noted on 
hospitalization in March 1992.  A March 1990 hospital record 
was noted to show that the veteran admitted to a $800 per 
week addiction to crack cocaine, a reported alcohol use from 
age four (4), with frequent truancy from grade school and the 
physical cruel abuse of animals.  

The veteran did not initiate an appeal of the either of the 
above decisions, including the June 1992 decision, and the 
June 1992 decision became final.  38 U .S.C.A. § 4005(c) 
(1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1991); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2004), 
38 C.F.R. §§ 20.302(a), 20.1103 (2003).  

Since the time of the June 1992 rating decision, the M&ROC 
has received a VA medical statement of LE (initials), MD, 
dated in April 2002.  This statement is most pertinent for 
the opinion that the veteran's schizophrenic illness first 
presented while he was in the active military.  The physician 
notes a reported history that the veteran had a first 
psychotic break while he was in the military, and the basis 
of the opinion is unclear.  

Given the more recent evidence of a possible nexus between 
the veteran's schizophrenia and his prior active military 
service, the Board must conclude that new and material 
evidence has been submitted to reopen the claim of service 
connection for a psychiatric disorder, to include 
schizophrenia.  

The evidence received since June 1992 demonstrates-for the 
first time-that there might be a plausible basis to conclude 
that the veteran's schizophrenia, otherwise first shown in 
1982, might have been manifest prior to that time, including 
during service.  The new evidence is material in that it 
speaks to whether the veteran has a current psychiatric 
disability which is due to his prior active military service.  



As such, the evidence submitted subsequent to the June 1992 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the veteran's claim of entitlement 
to service connection for paranoid schizophrenia is reopened.


ORDER

The veteran, having submitted new and material to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia, the appeal is 
granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Herein above, the Board has reopened the veteran's claims of 
service connection for a psychiatric disorder, to include 
schizophrenia.  Thus, a REMAND to the M&ROC for de novo 
consideration of this issues is warranted.  Moreover, as 
noted below, the VCAA and its implementing regulations are 
applicable to the veteran's reopened claim on appeal, and VA 
has not yet provided adequate notice of such to the veteran 
and his representative, nor has compliance with VCAA's duty 
to assist provisions been met.  A VA psychiatric 
examination-to include a review of the veteran's documented 
clinical history-should be scheduled to determine the 
etiology of any psychiatric disorder, if found on 
examination.  

The Board notes, as the M&ROC properly has, that the April 
2002 VA medical opinion of record merely attempts to link the 
veteran's post-service schizophrenia to his active duty.  
However, the April 2002 VA medical opinion is clearly 
insufficient to warrant a grant of the claim, primarily for 
lack of credibility.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative).  

The veteran has not been afforded any VA psychiatric 
examination, and the April 2002 VA report is silent as to his 
documented pre-service clinical history, does not appeal to 
include a review of his service medical records, and appears 
not to have included any thoughtful review of his post-
service drug abuse and criminal history.  

Record development is also indicated.  The veteran has 
indicated, and the incomplete records on file show, treatment 
at three VA facilities, including those at Topeka, Kansas 
City and Leavenworth, Kansas.  The RO has made no attempt to 
obtain copies of all VA treatment records from these three 
facilities, but has merely received records from the 
veteran's representative.  VA must request and obtain any and 
all VA medical records, even if not requested to do so by the 
veteran, when the VA is placed on notice that such records 
exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The record discloses that the veteran receives disability 
compensation from the Department of Health and Human 
Services, Social Security Administration (SSA).  

The CAVC has long held that VA's duty to assist includes the 
necessity of obtaining copies of any Social Security decision 
regarding disability, as well as the medical records upon 
which any such decision was based.  Masors v. Derwinski, 
2 Vet. App. 181 (1992).  While SSA records were requested in 
April 2003, no reply is of record, and follow-up development 
is indicated.  

The veteran's representative has asserted that the veteran's 
service medical records are incomplete, and that the veteran 
received psychiatric treatment while in service.  The Board 
notes that the entire VA claims file fails to lend any 
support to this unsupported assertion, and the veteran's 
service medical records appear complete.  Accordingly, the 
veteran should be contacted and requested to identify the 
date and facility regarding the claimed psychiatric 
hospitalization, so that another search may be conducted, if 
appropriate.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, all 
applicable legal precedents, specifically 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of service connection for a 
psychiatric disorder, to include 
schizophrenia-primarily competent 
medical nexus opinion based upon a 
thorough review of the documented 
clinical history.  

The VBA AMC must also inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any psychiatric disorder, 
to include schizophrenia or a personality 
disorder, both prior to and after his 
separation from service in December 1975.  

Regardless of any response, the VBA AMC 
must request and obtain copies of all 
available VA hospital or outpatient 
treatment records from the VA facilities 
located in Topeka, Kansas City and 
Leavenworth, Kansas, dated from December 
1975 to the present, if not already on 
file.  



4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request and obtain a full and 
complete set of both the veteran's 
service medical and personnel records for 
his active duty in the U.S. Marine Corps 
"II", from January 1975 to December 
1975, specifically to include any 
psychiatric counseling reports, or 
records regarding his October 1974 
Medical Evaluation Board proceedings, as 
well as clarification as to the likely 
location of these service medical records 
if not immediately available.  In doing 
so, the VBA AMC should request the NPRC 
to clarify any additional necessary 
development in this regard.  Service 
Personnel records are also requested, 
specifically to include the circumstances 
of the veteran's separation from service.  
Copies of the VBA AMC's written request, 
and NPRC's response, must be maintained 
in the claims file.  

5.  The VBA AMC must contact the Social 
Security Administration (SSA) requesting 
copies of the records pertinent to the 
veteran's claim for social security 
disability benefits, specifically to 
include all medical records relied upon 
concerning any such claim, as well as all 
disability determination letter(s) 
pertinent to the veteran.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2).  

7.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran 
including on a fee basis if necessary for 
the purposes of ascertaining the nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) found on 
examination to include paranoid 
schizophrenia.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate in the examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the psychiatric examiner 
address the following medical issues:

Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale-with thorough and thoughtful 
reference to the veteran's documented 
clinical history, specifically to 
include: 

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical nexus opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, to include schizophrenia on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


